                       Case 5:20-cv-05799-LHK Document 111-1 Filed 09/14/20 Page 1 of 2


                   1   LATHAM & WATKINS LLP                             LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)                CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                            Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                        kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                            Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                         jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                             Ezra D. Rosenberg (admitted pro hac vice)
                         Shannon D. Lankenau (Bar No. 294263)                erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                         Dorian L. Spence (pro hac vice
                       505 Montgomery Street, Suite 2000                forthcoming)
                   6   San Francisco, CA 94111                               dspence@lawyerscommittee.org
                       Telephone: 415.391.0600                            Ajay P. Saini (admitted pro hac vice)
                   7   Facsimile: 415.395.8095                               asaini@lawyerscommittee.org
                                                                          Maryum Jordan (Bar No. 325447)
                   8   LATHAM & WATKINS LLP                                  mjordan@lawyerscommittee.org
                        Richard P. Bress (admitted pro hac vice)          Pooja Chaudhuri (Bar No. 314847)
                   9       rick.bress@lw.com                                pchaudhuri@lawyerscommittee.org
                        Melissa Arbus Sherry (admitted pro hac vice)    1500 K Street NW, Suite 900
               10          melissa.sherry@lw.com                        Washington, D.C. 20005
                        Anne W. Robinson (admitted pro hac vice)        Telephone: 202.662.8600
               11           anne.robinson@lw.com                        Facsimile: 202.783.0857
                        Tyce R. Walters (admitted pro hac vice)         Additional counsel and representation
               12          tyce.walters@lw.com                          information listed in signature block
                        Genevieve P. Hoffman (admitted pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (admitted pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201
                                                  UNITED STATES DISTRICT COURT
               17                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                          SAN JOSE DIVISION
               18
                       NATIONAL URBAN LEAGUE et al.,                    CASE NO. 5:20-cv-05799-LHK
               19
                                                      Plaintiffs,       DECLARATION OF ANNE W.
               20
                                    v.                                  ROBINSON IN SUPPORT OF
               21                                                       PLAINTIFFS’ RESPONSE TO ORDER
                       WILBUR L. ROSS, JR., et al.,                     RE: BRIEFING AND DEADLINE FOR
               22                                                       PRODUCTION
                                                      Defendants.
               23                                                       Date:    TBD
                                                                        Time:    TBD
               24
                                                                        Place:   Courtroom 8
               25                                                       Judge:   Hon. Lucy H. Koh

               26

               27

               28

                                                                                          CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                    ROBINSON DECL. ISO PLTFS.’ RESPONSE TO ORDER
 SAN FRANCISCO
                                                                        RE; BRIEFING and DEADLINE FOR PRODUCTION
                       Case 5:20-cv-05799-LHK Document 111-1 Filed 09/14/20 Page 2 of 2


                   1   I, Anne W. Robinson, declare as follows:

                   2          1.      I am an active member of the Bar of the District of Columbia, a partner at Latham

                   3   & Watkins LLP, and counsel for Plaintiffs in the above-titled action. I make this declaration in

                   4   support of Plaintiffs’ Response to the Court’s Order Regarding Briefing and Deadline for

                   5   Production (Dkt. 101). I have personal, first-hand knowledge of the matters set forth below and,

                   6   if called as a witness, I could and would testify competently thereto.

                   7          2.      Attached hereto as Annex A is a true and correct copy of a letter from Inspector

                   8   General Peggy E. Gustafson, titled “Request for Information and Notice of Interview Pursuant to

                   9   the Inspector General Act of 1978, as Amended,” available at

               10      https://www.oig.doc.gov/Pages/Request-for-Information-and-Notice-of-Interview-to-Secretary-

               11      Wilbur-Ross-from-the-Inspector-General-re-2020-Census-Schedule.aspx, from the Office of

               12      Inspector General, dated August 13, 2020.

               13

               14      I declare under penalty of perjury that the foregoing is true and correct.

               15

               16      Executed on: September 14, 2020                   LATHAM & WATKINS LLP

               17                                                        By: /s/ Anne W. Robinson
                                                                            Anne W. Robinson
               18
                                                                         Anne W. Robinson
               19                                                        LATHAM & WATKINS LLP
                                                                         555 Eleventh Street NW, Suite 1000
               20                                                        Washington, D.C. 20004
                                                                         Telephone: 202.637.2200
               21                                                        Facsimile: 202.637.2201
               22                                                        Attorney for Plaintiffs National Urban League;
                                                                         League of Women Voters; Black Alliance for
               23                                                        Just Immigration; Harris County, Texas; King
                                                                         County, Washington; City of San Jose,
               24                                                        California; Rodney Ellis; Adrian Garcia; and
                                                                         NAACP
               25

               26

               27

               28
                                                                                                    CASE NO. 5:20-CV-05799-LHK
                                                                      1 ROBINSON  DECL. ISO PLTFS.’ RESPONSE TO ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                           RE; BRIEFING and DEADLINE FOR PRODUCTION
